 Case: 3:20-cv-00142-DRC-SLO Doc #: 8 Filed: 05/12/20 Page: 1 of 1 PAGEID #: 35




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

LINDA STEWART,                            :   Case No. 3:20-cv-142
                                          :
       Plaintiff,                         :   District Judge Douglas R. Cole
                                          :   Magistrate Judge Sharon L. Ovington
vs.                                       :   (mediation referral)
                                          :
IAN M. RAE, D.M.D.-SMILE                  :
INNOVATIONS, INC., et al.,                :
                                          :
       Defendants.                        :


                               ORDER OF REFERENCE


       The above-captioned action is hereby referred to United States Magistrate Judge

Michael J. Newman solely for the purpose of conducting a mediation. The parties

request that mediation be scheduled for the first available assignment. The appointed

Mediator shall have full authority to conduct the mediation and shall report to District

Judge Douglas R. Cole whether or not the mediation resulted in settlement of this case.

       IT IS SO ORDERED.

May 12, 2020                                      s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
                                                  ADR Coordinator
